      Case 1:13-cv-13286-FDS Document 208 Filed 07/15/19 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                         CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

                Plaintiff,
                                         [Formerly Supreme Judicial Court for Suffolk
       and                               County, Massachusetts, CIVIL ACTION NO.
                                         2013-0479 ]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,

                Intervenor-Plaintiffs,

      vs.

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

                Defendants,

and

CHARLES BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,


              Third-Party Defendants.




  Tribe’s Response in Qualified Opposition to Commonwealth of Massachusetts’
           Motion to Alter or Amend or, In the Alternative, Correct the
                     June 19, 2019 Amended Final Judgment
         Case 1:13-cv-13286-FDS Document 208 Filed 07/15/19 Page 2 of 5



        Defendants 1 Counterclaimants Wampanoag Tribe of Gay Head (Aquinnah) and the

Aquinnah Wampanoag Gaming Corporation (“AWGC”) (collectively “Defendants” or “Tribe”)

submit this qualified opposition to Commonwealth of Massachusetts’ (the “Commonwealth” or

“State”) Motion to Alter or Amend or, In the Alternative, Correct the June 19, 2019 Amended

Final Judgment, ECF No. 205 (“Motion to Amend”).

                                         OVERVIEW

        The Individual State officials named in their official capacity, third-party defendants

Governor Charles D. Baker, Attorney General Maura Healey, and Massachusetts Gaming

Commission Chairman Cathy Judd Stein (collectively “State Officials”), are not shielded by the

State’s Eleventh Amendment Immunity. Accordingly, if the reference to the Commonwealth in

Paragraph 5 of the Amended Final Judgment is to be deleted, it should be replaced with the State

Officials.

                                        ARGUMENT2

        The Commonwealth’s Motion to Amend is based on this Court’s determination that the

Tribe’s counterclaims against the Commonwealth are shielded by the Commonwealth’s Eleventh

Amendment immunity. However, this Court ruled (ECF No. 95 at 29-31) that the State Officials

named in their official capacities, the Governor, Attorney General and the Massachusetts Gaming



1
 The Wampanoag Tribal Council of Gay Head, Inc., which was named as a party defendant, was
an entity created under the laws of the Commonwealth, prior to federal recognition and no longer
exists.
2
  The Tribe has appealed this Court’s Amended Final Judgment to the First Circuit Appeals Court,
ECF No. 202, identifying error to the extent judgment was entered against and enjoining the Tribe
from proceeding with the construction, occupancy and operation of its gaming facility unless it
complies with all General Regulatory Laws of the Commonwealth and its political subdivisions.
Nothing in the qualified opposition to the Commonwealth’s Motion to Amend Judgment should
be construed as supporting any portions of the Amended Final Judgment against and/or enjoining
the Tribe.
         Case 1:13-cv-13286-FDS Document 208 Filed 07/15/19 Page 3 of 5



Commission Chairman, are not protected by Eleventh Amendment immunity from the Tribe’s

counterclaims per Ex Parte Young, 209 U.S. 123 (1908), and its progeny.

        The Commonwealth’s motion is overreaching when it seeks an amendment that makes no

mention of this Court’s jurisdiction over and judgment against the State Officials. As proposed,

the Motion to Amend is a backhanded, disingenuous attempt to avoid the fact that this Court’s

Judgment is binding on the Governor, Attorney General and Massachusetts Gaming Commission

Chairman.

        The Tribe seeks only prospective equitable relief, which the Commonwealth concedes is

available against the named state officials pursuant to Ex Parte Young. A state official’s conduct

does not have to rise to the level of a criminal or civil violation of a federal statute to be the target

of injunctive relief. It is sufficient if the state official interferes with, or can be anticipated to

interfere with, a plaintiff’s federal right. Timpanogos Tribe v. Conway, 286 F.3d 1195 (10th Cir.

2002) (injunctive relief sought to stop officials from imposing state hunting, fishing, and gathering

regulations on Indian land); McNeilus Truck & Mfg., Inc. v. Ohio ex rel. Montgomery, 226 F.3d

429, 437 (6th Cir. 2000) (suit against Attorney General of Ohio to enjoin enforcement of state laws

alleged to violate plaintiff’s federal constitutional rights). See also White Earth Band of Chippewa

Indians v. Cnty. of Mahnomen, Minn., 605 F. Supp. 2d 1034 (D. Minn. 2009).

        Accordingly, if the reference to the Commonwealth in Paragraph 5 of the Amended Final

Judgment is to be deleted, the State Officials should be added such that Paragraph 5 reads:

        5. The Town of Aquinnah, and the individual officials of the Commonwealth
        named in their official capacities, third-party defendants Governor Charles D.
        Baker, Attorney General Maura Healey, and Massachusetts Gaming Commission
        Chairman Cathy Judd Stein are permanently enjoined and restrained from enforcing
        the Gaming Laws against the Tribe on the Settlement Lands.


Dated: July 15, 2019                                      Respectfully submitted,
Case 1:13-cv-13286-FDS Document 208 Filed 07/15/19 Page 4 of 5



                                    /s/ Scott Crowell
                                    SCOTT CROWELL (pro hac vice)
                                    CROWELL LAW OFFICE-TRIBAL
                                    ADVOCACY GROUP LLP
                                    Sedona, Arizona, 86336
                                    Telephone: 425-802-5369
                                    Fax: 509-235-5017

                                    BRUCE SINGAL (BBO #464420)
                                    ELIZABETH MCEVOY (BB) # 683191)
                                    DONOGHUE, BARRETT & SINGAL
                                    One Beacon Street, Suite 1320
                                    Boston, MA 02108-3106
                                    Telephone: 617-720-5090
                                    Fax: 617-720-5092

                                    LAEL R. ECHO-HAWK (pro hac vice)
                                    MThirtySix, PLLC
                                   The Yard
                                   700 Pennsylvania Avenue, Second Floor
                                   Washington, D.C. 20003
                                   Telephone: (206) 271-0106
                                    lael@mthirtysixpllc.com


                                    Attorneys for Defendants/Counterclaim-
                                    Plaintiffs
         Case 1:13-cv-13286-FDS Document 208 Filed 07/15/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

I, Scott Crowell, hereby certify that I filed through the ECF System and therefore copies of

the above-mentioned matter will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF); paper copies will be sent, via first-class

mail, to those indicated as non-registered participants.


Dated: July 15, 2019.

                                                       /s/ Scott Crowell
                                                       SCOTT CROWELL
